 Case 1:18-cr-00104-PKC Document 49 Filed 02/24/21 Page 1 of 7 PageID #: 249




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA,

                 - against -                                  MEMORANDUM & ORDER
                                                                 18-CR-104 (PKC)
JAMES BOCCANFUSCO,

                                Defendant.
------------------------------------------------------X
PAMELA K. CHEN, United States District Judge:

        Defendant James Boccanfusco seeks compassionate release and a sentence reduction

pursuant to 18 U.S.C. § 3582(c). (Defendant’s Motion for Compassionate Release (“Def. Mot.”),

Dkt. 45.) For the reasons that follow, the Court denies that application.

                                                  BACKGROUND

I.      Defendant’s Conviction and Criminal Conduct

        On May 24, 2018, Defendant Boccanfusco pled guilty to six counts of bank robbery.

(Presentence Report (“PSR”), Dkt. 25, ¶ 1; see id. ¶¶ 2–7.) During a ten-day period between

January 16 to January 26, 2018, Defendant and a co-conspirator robbed or attempted to rob six

different banks in New Jersey and New York, netting a total of $7,200. (Id. ¶¶ 10–15; Response

in Opposition to Defendant’s Motion (“Gov. Opp.”), Dkt. 47, at 2.) Defendant was the getaway

driver for each of the robberies. (See PSR, Dkt. 25, ¶¶ 10–15.)

II.     Defendant’s Sentencing and Criminal History

        At sentencing, Defendant faced a Guidelines range of 151 to 188 months, based on a total

offense level of 29 in Criminal History Category VI. (Id. ¶ 121.) Between 1998 and 2013,

Defendant was convicted of possession of counterfeit currency, multiple bank robberies using the

same modus operandi as in this case, and theft by deception involving the cashing of forged checks



                                                          1
 Case 1:18-cr-00104-PKC Document 49 Filed 02/24/21 Page 2 of 7 PageID #: 250




at various banks. (Gov. Opp., Dkt. 47, at 9; PSR, Dkt. 25, ¶¶ 68–72.) In January 2015, Defendant

was charged with seven counts of bank robbery in the Southern District of New York (“SDNY”).1

(PSR, Dkt. 25, ¶ 73.) Defendant pled guilty in that case and was sentenced, in March 2017, to

time served, which amounted to 781 days’ incarceration. (Id.); see also Judgment in a Criminal

Case, United States v. Boccanfuso, 15-CR-341 (LTS) (S.D.N.Y. Mar. 17, 2017), ECF No. 116.

Notably, Defendant committed the bank robberies in this case while on supervised release in his

SDNY case.2 (See PSR, Dkt. 25, ¶ 75.) Based on this criminal history, Defendant qualified as a

career offender at the time of sentencing in this case. (Id. ¶ 77.)

       Although the applicable Guidelines range was 151 to 188 months, the Government urged

the Court to instead adopt the Guidelines range of 70 to 87 months, which had been “contemplated

in the parties’ Plea Agreement” based on a miscalculation of Defendant’s Criminal History

Category as IV instead of VI. (Gov. Opp., Dkt. 47, at 2 (noting that, “during the Probation

Department’s PSR investigation, the Probation Officer uncovered additional information and

convictions that underscored the depth of the defendant’s criminal history”).) The Government,

however, argued for a sentence at the “high-end of the” 70- to 87-month range. (Id. (citing

Government Sentencing Memorandum, Dkt. 34, at 2).) Based largely on the Defendant’s personal

history and characteristics, the nature of the bank robberies, and Defendant’s role in them, the


       In the SDNY case, Defendant is identified by the last name “Boccanfuso,” instead of
       1

“Boccanfusco,” as here. See United States v. Boccanfuso, 15-CR-341 (LTS) (S.D.N.Y. 2015).
Defendant is similarly identified in the Bureau of Prisons (“BOP”) online database as
“Boccanfuso.” See https://www.bop.gov/inmateloc/.
       2As a result, Defendant was charged with violating the conditions of his supervised release
in the SDNY case. See United States v. Boccanfuso, 15-CR-341 (LTS) (S.D.N.Y. 2015). On
December 11, 2018, the Honorable Laura Taylor Swain sentenced Defendant to 18 months, to run
consecutively to the undischarged portion of his 70-month sentence in this case, based on
Defendant’s guilty plea to Specification One of the Violation of Supervised Release (“VOSR”)
Report. See Judgment in a Criminal Case, United States v. Boccanfuso, 15-CR-341 (LTS)
(S.D.N.Y. Dec. 11, 2018), ECF No. 128.
                                                  2
 Case 1:18-cr-00104-PKC Document 49 Filed 02/24/21 Page 3 of 7 PageID #: 251




Court sentenced him to 70 months’ incarceration, i.e., the bottom of the plea agreement’s

Guidelines range and less than half of the bottom of the applicable Guidelines range of 151 to 188

months. (See Judgment, Dkt. 35; 11/15/2018 Minute Entry.)

III.   Defendant’s Compassionate Release Application

       On January 26, 2021, Defendant filed the instant motion for compassionate release, seeking

a reduction of his sentence to time served pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Def.’s Mot.,

Dkt. 45.)    In support of his application, Defendant relies on the “totality of his present

circumstances” (id. at 8), namely: (1) the rate of COVID infections and otherwise harsh conditions

at FCI Ray Brook, the Bureau of Prisons (“BOP”) facility where he is incarcerated (id. at 3–6); (2)

Defendants’ parents having recently obtained “full and permanent” custody of his nine-year-old

daughter (id. at 7–8); (3) Defendant having served all but 17 or 18 months of his 70-month sentence

(id. at 11); and (4) Defendant’s generally positive conduct in prison, e.g., engaging in “the limited

programming” and not incurring any disciplinary infractions (id. at 10–11). Defendant asks that

his sentence be reduced to time served and that he be “allow[ed] [] to begin serving his consecutive

18-month violation of supervised-release sentence out of SDNY.” 3 (Id. at 12.)




       3 It is worth noting that Defendant seeks a sentencing reduction in this case so that he can
begin serving his 18-month VOSR sentence in the SDNY case. (Def.’s Mot., Dkt. 45, at 2
(“Boccanfusco respectfully seeks a reduction of his 70-month sentence to time-served . . . so that
he may begin serving his undischarged 18-month term of imprisonment for violating his
supervised release [in SDNY].”).) However, there is no reason to believe that Defendant will be
permitted to serve his VOSR sentence in the SDNY, as opposed to FCI Ray Brook. Indeed, given
the current restrictions on inmate movement due to the COVID-19 pandemic, it seems unlikely
that the BOP will opt to move Defendant from FCI Ray Brook to a facility in the SDNY to serve
his 18-month VOSR sentence. In any event, the possibility that Defendant might be transferred to
a BOP facility in the SDNY does not affect the Court’s decision with respect to his compassionate
release request in this case.

                                                 3
 Case 1:18-cr-00104-PKC Document 49 Filed 02/24/21 Page 4 of 7 PageID #: 252




                                              DISCUSSION

       “A court may not modify a term of imprisonment once it has been imposed except pursuant

to statute.” United States v. Applewhite, 17-CR-142 (MKB), 2020 WL 7356615, at *3 (E.D.N.Y.

Dec. 15, 2020) (quoting United States v. Gotti, 433 F. Supp. 3d 613, 614 (S.D.N.Y. 2020)). One

such exception is provided by 18 U.S.C. § 3582(c)(1)(A)(i), which authorizes “a court to reduce a

defendant’s term of imprisonment if it finds that ‘extraordinary and compelling reasons warrant

such a reduction.’” United States v. Ebbers, 432 F. Supp. 3d 421, 422 (S.D.N.Y. 2020) (quoting

18 U.S.C. § 3582(c)(1)(A)(i)). 4 Notably, even where a movant demonstrates extraordinary and

compelling reasons, the court must consider whether the sentencing factors set forth in 18 U.S.C.

§ 3553(a) also support release. See Applewhite, 2020 WL 7356615, at *3 (citing United States v.

Roney, 833 F. App’x 850, 853 (2d Cir. 2020) (summary order)); see also Roney, 833 F. App’x at

853 (finding it unnecessary to determine whether appellant had shown extraordinary and

compelling reasons under Section 3582(c)(1)(A)(i) “because, even assuming arguendo that he has,

we discern no abuse of discretion in the district court’s conclusion that release is nevertheless

unwarranted upon consideration of the § 3553(a) factors”)).

        Here, the Court finds that Defendant Boccanfusco has failed to demonstrate his entitlement

to compassionate release either under Section 3582(c) or based on the Section 3553(a) factors.

First, while the Court “takes seriously the threat posed by the pandemic to incarcerated individuals,”


       4 Section 3582(c)(1)(A) requires a defendant to fully exhaust his administrative remedies
with the BOP before applying for relief from the court. 18 U.S.C. § 3582(c)(1)(A). There appears
to be no dispute in this matter that Defendant has satisfied the exhaustion requirement. (See Def.
Mot., Dkt. 45, at 9–10 (arguing that Defendant has “satisfied the only potential procedural hurdle”
by sending a letter requesting compassionate release to the FCI Ray Brook warden on May 12,
2020 that went unanswered); Gov. Opp., Dkt. 27, at 4–5 (quoting 18 U.S.C. § 3582(c)(1)(A)’s
exhaustion requirement but omitting any argument that Defendant has failed to exhaust
administrative remedies).) The Court therefore assumes that Defendant has fully exhausted
administrative remedies as required by Section 3582(c).

                                                 4
 Case 1:18-cr-00104-PKC Document 49 Filed 02/24/21 Page 5 of 7 PageID #: 253




Applewhite, 2020 WL 7356615, at *3, especially given the increase in the infection rate at FCI

Ray Brook over the past few months,5 Defendant has failed to demonstrate or even claim that he

is at heightened risk of contracting the virus or suffering more severe consequences from it than

any other inmates at the prison. As Defendant acknowledges, he “lacks a chronic medical

condition that heightens his susceptibility to severe COVID-19[.]” (Def. Mot., Dkt. 45, at 6.)

Indeed, as the Government argues, Defendant “is in better health, and at lower risk of a serious

reaction to COVID-19, than the vast number of defendants with health conditions who have been

denied similar requests for compassionate release.” (Gov. Opp., Dkt. 47, at 8 (citing cases denying

compassionate release to defendants with underlying health issues).) The mere possibility or

speculation that Defendant might contract COVID-19 or suffer serious adverse consequences from

it does not constitute an extraordinary or compelling reason to grant compassionate release. See

Order Denying Motion to Reduce Sentence at 2, United States v. Flores, 15-CR-152 (RRM)

(E.D.N.Y. Apr. 12, 2020), ECF No. 47; see also United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020) (“[T]he mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release, especially considering

BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s spread.”

(citation omitted)). Nor do the admittedly severe restrictions and difficult conditions that exist at

FCI Ray Brook due to the pandemic. United States v. LaBarca, 11-CR-12 (RMB), 2021 WL




       5   Though unnecessary to the Court’s ruling, it is worth noting that, according to BOP data,
although 132 inmates have tested positive in total for COVID-19 at FCI Ray Brook, there are
currently only two active cases of COVID at the facility. See https://www.bop.gov/coronavirus/
(last visited Feb. 24, 2021). Even though Defendant disputes the completeness and accuracy of
this data (Defendant’s Reply, Dkt. 48, at 1–2), the Court finds that this data supports the conclusion
that the facility has implemented precautions to prevent the spread of the virus and that those
efforts are largely working.
                                                  5
 Case 1:18-cr-00104-PKC Document 49 Filed 02/24/21 Page 6 of 7 PageID #: 254




195996, at *5 (S.D.N.Y. Jan. 20, 2021) (denying compassionate release request based on

restrictive COVID-related prison conditions that are “true for all prisoners”).

       Second, the fact that Defendant’s parents have obtained custody of his nine -year-old

daughter does not provide an extraordinary or compelling reason justifying his early release. If

anything, the fact that Defendant’s daughter has been removed from a reportedly unstable and

dangerous situation and is now being well-cared for by his parents undercuts the need for

Defendant to be released to take on this responsibility. In fact, at the time of sentencing, Defendant

was not living in the same state as his daughter. (PSR, Dkt. 25, ¶¶ 91–93 (reporting that, after

Defendant and his daughter’s mother separated, the mother moved with the daughter to Oklahoma,

where Defendant could not visit due to his supervision restrictions, but where Defendant’s father

later moved in order to maintain a relationship with his granddaughter).) While the Court certainly

appreciates that Defendant wants to be reunited with his daughter sooner and that she presumably

would benefit from having her f ather living with her, that understandable—indeed, universal—

desire does not constitute an extraordinary or compelling reason justifying compassionate release

or a sentencing reduction.

       Third, the fact that Defendant has served more than two-thirds of his 70-month sentence

also does not warrant early release. As discussed, Defendant’s sentence constituted a significant

downward variance from the applicable Guidelines of 151 to 188 months, due in large part to the

Government’s consent to the Court using a substantially lower Guidelines range as its starting

point in determining an appropriate sentence. Defendant further benefitted from the Court’s

weighing of the sentencing factors to impose a sentence at the very bottom of that range, resulting

in a sentence that is less than half of the bottom of the applicable Guidelines range, which started




                                                  6
 Case 1:18-cr-00104-PKC Document 49 Filed 02/24/21 Page 7 of 7 PageID #: 255




at over twelve years. Therefore, the Court finds that there is no justification for permitting

Defendant to serve less than his full (already-lenient) sentence.

        In sum, the Court finds that none of the grounds that Defendant relies on in his application,

either alone or in combination, constitutes an extraordinary or compelling reason justifying

compassionate release or a reduced sentence under Section 3582(c).

        The Court also finds that application of the Section 3553(a) sentencing factors does not

support Defendant’s early release from custody. As discussed, Defendant has already benefitted

from a lenient sentence, especially given his career offender status. Further reducing his sentence

would not satisfy any of the purposes of sentencing, including the need for the sentence to reflect

the seriousness of the crime, provide just punishment for the offense, and promote respect for the

law. 18 U.S.C. § 3553(a)(2)(A). Similarly, a sentence reduction would not serve the significant

need for specific deterrence that still exists in this case, nor would it protect the public from future

harm by Defendant. Id. § 3553(a)(2)(B), (C). Lastly, the fact that Defendant has taken some

classes and not incurred any disciplinary infractions while incarcerated this time, while a positive

sign, does not constitute extraordinary rehabilitation so as to justify a sentencing reduction.

                                              CONCLUSION

        For the reasons stated above, the Court denies Defendant Boccanfusco’s motion for

compassionate release and a sentence reduction.

                                                        SO ORDERED.

                                                        /s/ Pamela K. Chen
                                                        Pamela K. Chen
                                                        United States District Judge
Dated: February 24, 2021
       Brooklyn, New York




                                                   7
